MEMORANDUM **
Wayne Nickerson appeals pro se the district court’s order dismissing his action for lack of jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction, Crum v. Circus Circus Enters., 231 F.3d 1129, 1130 (9th Cir.2000), and we affirm.
*671We conclude that the district court properly found no federal question jurisdiction under 28 U.S.C. § 1331, that plaintiff failed to allege diversity of citizenship under 28 U.S.C. § 1332, and that venue was improper under 28 U.S.C. § 1391. Accordingly, the district court properly dismissed Nickerson’s action for lack of subject matter jurisdiction. See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).
All remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.